Case 2:19-cv-04951-GRB-SMG Document 35-1 Filed 09/25/19 Page 1 of 3 PageID #: 300




                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


   SEOUL SEMICONDUCTOR CO., LTD. and
   SEOUL VIOSYS CO., LTD.,                              Civil Action No. 2:19-cv-04951-KAM-RML
                           Plaintiffs,
       v.
                                                        AFFIDAVIT OF NICHOLAS A.
   SATCO PRODUCTS, INC.,                                BROWN IN SUPPORT OF MOTION
                           Defendant.                   FOR ADMISSION PRO HAC VICE



        AFFIDAVIT OF NICHOLAS A. BROWN IN SUPPORT OF MOTION FOR
                         ADMISSION PRO HAC VICE


            I, Nicholas A. Brown, declare as follows:

            1.     I am a shareholder with the law firm of Greenberg Traurig, LLP, and one of the

  attorneys representing Defendant Satco Products, Inc (“Satco”) in this litigation. ‘

            2.     I am submitting this affidavit pursuant to Local Civil Rule 1(c) in support of

  my Motion for Admission pro hac vice in the above-captioned matter.

            3.     As shown in the Certificates of Good Standing annexed hereto, I am a member in

  good standing of the bar of the state of California, California State Bar No. 198210.

            4.     There are no disciplinary proceedings pending against me in any court.

            5.     I have never been convicted of a felony.

            6.     I have never been suspended, disbarred, or denied admission or readmission by

  any court.

            7.     In 2004, based on a misdemeanor conviction that has since been expunged from

  my record, I received a public reproval from the State Bar of California. I received probation for

  one year. I successfully completed that probation. The public reproval noted as mitigating factors


  ACTIVE 45545702v1
Case 2:19-cv-04951-GRB-SMG Document 35-1 Filed 09/25/19 Page 2 of 3 PageID #: 301




   both that I displayed candor and cooperation, and that I displayed remorse. I have never had any

   other disciplinary action taken against me, and the expunged misdemeanor was entirely unrelated

   to my practice of law.

           8.      Wherefore, I respectfully request that   I   be permitted to appear and advocate pro

   hac vice in the above-captioned case on behalfofSatco Products Inc.


           I declare under penalty of perjury that the foregoing is true and correct. Dated this 24th day

   of September 2019.




                                                                   N           Brown




   ACTIVE 45545702v1
Case 2:19-cv-04951-GRB-SMG Document 35-1 Filed 09/25/19 Page 3 of 3 PageID #: 302




  cALtFORNtA ALL-PURPOSE                              ACKNOWTEDGMEI{T                                       clvlL coDE s   1189



    A notary public or other officer completing this cerlificate verifies only the identity of the individual who signed the
    document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.


  State of Cal                                                       )

  County                                                             )

  On      1                                           before me,             t-%tq
                      Date                                                                Name and
                                                          t
  personally appeared
                                                                             Name(s) of Signe(s)


  who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
  subscribed to the within instrument and acknowledged to me that he/she/they executed the same in
  his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument the person(s),
  or the entity upon behalf of which the person(s) acted, executed the instrument.
                                                        I certify under PENALW OF PERJURY under the laws
                                                        of the State of California that the foregoing paragraph
                            JESSI ANN KNIGHT            is true and correct.
                                 Notary Public   -   California
               z?                 San Francisco County                   WITNESS my          and otficial
                                 Commission # 2218984
                             My Comm. Expires Oct 20,         2t2l



                                                                                             Signature of Notary Public




                    Place Notar, seal            Above
                                                        information can deter alteration of the document or
                                                    'PTT,NAL
       Though this section is optional, completing this
                        fraudulent reattachment of this form to an unintended document.
  Description of Attached Document
  Title or Type of Document:                                             v   c
                                                                                                   \
                                                                                             Number of Pages:
                                                                                                                                  ilalr*
  Document Date:
  Signe(s) Other Than Named Above:
  Capacity(ies) Glaimed by Signer(s)
  Signer's Name:                                                             Signer's Name:
  n Corporate Officer Title(s):
                             -                                               n Corporate Officer       -
                                                                                                   Title(s):

  n
          - !
  n Partner
    lndividual
                  Limited n General
                    n Attorney in Fact
                                                                             n
                                                                             n
                                                                               Partner -  n Limited n General
                                                                                 lndividual     n Attorney in Fact
  n Trustee         n Guardian or Conservator                                n   Trustee        n Guardian or Conservator
  t ] Other:                                                                 !   Other:
  Signer ls Representing:                                                     Signer ls Representing:


  02016 National Notary Association . www.NationalNotary.org . 1-800-US NOTARY (1-800-876-6827) ltem #5907
